Citation Nr: 0126745	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  94-27 066	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for shortness of 
breath/lung problems, claimed as chronic disability due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
February 1989, and from September 1990 to August 1991; the 
latter tour of duty includes Persian Gulf War service.  The 
veteran also has reported periods of service in a reserve 
component, which have not been verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision of the RO in 
Louisville, Kentucky, which denied the veteran's claims for 
service connection for chronic shortness of breath/lung 
disorder, headaches, dizziness, and blackouts all resulting 
from undiagnosed illnesses.  In February 1997, the RO granted 
service connection for headaches, dizziness, and blackouts 
all resulting from undiagnosed illness.  Accordingly, the 
issue on appeal is as it appears on the first page of this 
remand.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Board 
also notes that the veteran, during the pendency of her 
appeal, moved on a number of occasions with her most recent 
address placing jurisdiction over her claim with the RO 
located in Columbia, South Carolina.


REMAND

In this case, the veteran's claims that her current shortness 
of breath/lung problems were caused by her service in the 
Persian Gulf during Desert Shield/Desert Storm.  
Specifically, she alleges that during that time, she was 
exposed to dust as well as tocsins from oil well fires, and 
perhaps even chemical agents, that caused her current 
respiratory problems.  

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as joint 
and muscle pain, and other symptoms, provided that such 
disability (i) became manifest either during active duty in 
the South West Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2001, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (2001).

Claims for service connection for chronic disability due to 
undiagnosed illness (related to alleged exposure to 
environmental agents while in the Persian Gulf) are subject 
to the adjudicative procedures set forth in M21-1, Part III, 
para. 5.17 (April 30, 1999).  In essence, the RO, upon 
receipt of a veteran's claim, is to undertake all required 
development action, including requesting a thorough VA 
general medical examination and specialist examinations as 
appropriate.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.

VBA All-Stations Letter 98-17 (2/26/98) contained mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998.  In general, 
the guidelines require a VA examiner to detail all conditions 
and symptoms that can be elicited from the veteran (including 
what precipitates and what relieves them).  The examiner 
should then identify all diagnosed conditions arising from 
the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis.  In 
that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered to be diagnosed conditions for compensation 
purposes.  

While the VBA All-Stations Letter 98-17 (February 26, 1998), 
discussed above has since been rescinded, effective December 
31, 1998, the guidelines for disability examinations for Gulf 
War Veterans have been issued in an Under Secretary for 
Health's Information Letter, dated April 28, 1998 (IL 10-98-
010).  These new guidelines are essentially the same as the 
old guidelines and do not represent any substantive change.

In this case, the veteran's active duty service medical 
records, dated in November 1990 and July 1991, show the 
veteran's complaint and treatment for difficulty breathing.  
The diagnoses were possible dust allergy, an upper 
respiratory infection, and bronchitis.  Moreover, in the 
reports of VA trachea and bronchi examinations conducted in 
December 1993 and November 1996, the examiners recorded the 
veteran's complaints regarding shortness of breath.  The 
December 1993 examiner opined that the veteran was currently 

. . . suffering from transient episodic 
shortness of breath with lightheadedness.  
This sounds most like hyperventilation 
syndrome though she does not manifest the 
other symptoms of perioral numbness and 
tingling in the fingers.

Regardless on the cause of these 
transient episodes, they do not appear of 
any consequence and it is highly doubtful 
that she has any sort of lung 
[pathology]. 

The November 1996 examiner did not address the nature and 
origin of the veteran's complaints of shortness of breath.  

The Board finds that the medical evidence currently of record 
does not clearly resolve the question of whether the 
veteran's current shortness of breath/lung complaints may be 
attributed to a specific diagnosis, or whether such 
complaints are, as likely as not, due to undiagnosed illness 
associated with the veteran's Persian Gulf War service.  The 
veteran also has not had an examination that meets the 
guidelines for disability examinations for Gulf War Veterans, 
as described above.  

Accordingly, the Board finds that further development of this 
claim is warranted.  The RO should arrange for the veteran to 
undergo examination that sufficiently addresses the nature 
and extent of the veteran's specific complaints regarding 
shortness of breath/lung problems.  The Board is interested 
in obtaining specific medical commentary as to whether the 
specific symptoms claimed by the veteran may be clinically 
correlated to a specific diagnosis.  Each examiner's report 
should, of course, contain a recitation of the veteran's 
pertinent medical history and assertions.  The Board 
emphasizes that the new VA examination(s) of the veteran must 
be conducted in accordance with the guidelines of the Under 
Secretary for Health's Information Letter, dated April 28, 
1998 (IL 10-98-010).  The RO is advised to make certain that 
the examinations conform precisely to the guidelines before 
readjudicating the issue.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.

Prior to having the veteran undergo medical evaluation, the 
RO should undertake all necessary action to obtain and 
associate with the record all outstanding pertinent medical 
records.  In this regard, the Board notes that the veteran 
testified at her August 1994 personal hearing that she was 
treated for her shortness of breath/lung disorder at both the 
Columbia VA Medical Center and during her annual training, 
which took place at Fort Bragg.  Likewise, the Board notes 
that the veteran testified at her personal hearing that she 
had been a member of a reserve component for the last seven 
years and that she continued to serve in the reserves.  
Moreover, a review of the record on appeal shows that the 
veteran also received treatment at the Dorn and Charleston VA 
Medical Centers.  Furthermore, the Board notes that Brian D. 
Sandridge, M.D., in an August 1996 letter, reported that he 
had treated the veteran from November 1995 to August 1996.  
However, while copies of records from some of the above 
sources appear in the claims file, records from all do not.  
Additionally, in an October 2000 contact report, the veteran 
reported that she had appeared for a VA examination at the 
Columbia VA Medical Center in April 2000, although the claims 
file does not contain the report of any such examination.  
Therefore, on remand, the RO should obtain all outstanding 
pertinent records from all of the above sources as well as 
any other source(s) or facility(ies) identified by the 
veteran.

The Board notes that the development requested herein is 
consistent with duties imposed by the recently enacted 
Veterans Claims Assistance Act of 2000, which among other 
things, redefines VA's duties to notify and assist a claimant 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001) and the recently promulgated regulations 
implementing the Act (see 66 Fed. Reg. 45620, 45630-2 (Aug. 
29, 2001)).  However, the fact that specific actions have 
been identified herein does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other indicated development 
and/or notification action.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records, to specifically include 
any records on file with the veteran's 
reserve component unit (the 450th 
Ordnance Company); from the base hospital 
at Fort Bragg; from the Columbia, Dorn, 
and Charleston VA Medical Centers 
(including a copy of the report of an 
April 2000 VA examination at the Columbia 
VA Medical Center); and from Brian D. 
Sandridge, M.D..  The RO should also 
obtain, or assist the veteran in 
obtaining, pertinent medical records from 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and she and 
her representative should be so notified.  
The veteran is also free to submit any 
pertinent medical or other records in her 
possession, and the RO should afford her 
the opportunity to do so before arranging 
for her to undergo examination. 

2.  After associating with the claims 
file all records received pursuant to the 
development requested above, and 
obtaining any outstanding pertinent 
medical records, the RO arrange for the 
veteran to undergo VA examination 
conforming to the guidelines for 
conducting Gulf War examinations set 
forth in the Under Secretary for Health's 
Information Letter, dated April 28, 1998 
(IL 10-98-010).  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to, and be 
reviewed by, each physician designated to 
examine the veteran.  

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should note the reported 
symptoms of shortness of breath/lung 
problems claimed to represent chronic 
disability due to undiagnosed illness.  
The examiner should conduct a 
comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.

c.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms are 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes are not needed.  

d.  However, if the veteran suffers from 
any symptoms that are not determined to 
be associated with a known clinical 
diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.

e.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed (to include 
citation to specific evidence and/or 
medical authority, as appropriate) in a 
typewritten report.

3.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO must also review the claim's 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)), and 
the pertinent final regulations 
implementing the Act (promulgated, as 
amended, at 38 C.F.R. §§ 3.102 and 
3.159), are fully satisfied.

6.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  The RO 
must provide adequate reasons and bases 
for its determination.

7.  If the benefit sought on appeal 
continues to be denied, the RO should 
furnish to the veteran and her 
representative an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument in response 
thereto before the claim's file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


